DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 U.S.C. 112(b) Rejections
Examiner notes the 112(b) rejections of claim 1 regarding “performing k iterations”, claims 3-5, 10, and 16-18 are withdrawn in view of the amendments to the claims. 
With respect to the 112(b) rejection of claim 1 regarding “after each iteration after completion of the first emission-cycle”, examiner notes the 112(b) rejection has been updated in view of the amendments as the limitation “after a first emission-reception cycle is completed and concurrently with performing the plurality of emission-reception cycles” remains unclear as to the order of events.
35 U.S.C. 103 rejections
Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive. For example, applicant argues “applicant respectfully disagrees with the Examiner’s assessment that the combination of Ketterling and Qiao would reduce the amount of processing” and “according to the modification suggested by the Examiner, the number of transmit/receive pairs to be processed remains 25 regardless of whether or not such pairs are combined in batches including fewer than all 25 transmit/receive pairs” (REMARKS pg. 10). Examiner respectfully disagrees in that it was never suggested that less than 25 transmit/receive pairs are to be processed in the modified system, but rather that combining the n (i.e. 5) measurement signals at one time would require less processing than combining all 25 echographic lines at one time. In other words, processing only 5 signals at any one point in time (e.g. after each iteration) requires less processing power than combining 25 at one time. 
Applicant further argues “the combination suggested by the Examiner adds rather than subtracts processing steps to the method of Ketterling by adding additional combination steps” (REMARKS pg. 10). Examiner respectfully disagrees in that examiner did not suggest that the combination would subtract processing steps, but rather that the processing required to combine 25 signals would be reduced to processing only 5 at one time, thus the processing required to sum signals at a single point in time is reduced. 
Applicant further argues “the examiner relies on ‘Exemplary Rationale A’ set forth in the MPEP 2143(I)(A) (‘Combining Prior Art Elements According to Known Methods to Yield Predictable Results’) without making all necessary findings required to establish a prima facie case of obviousness” (REMARKS pg. 10-11) and “the Examiner has merely alleged that some steps of the method of Ketterling and some steps of the method of Qiao allegedly correspond to elements recited in independent claims 1 and 10 in an effort to establish the finding (1) of the foregoing rationale. However, the Office Action is devoid of any statements directed to at least findings (2) and (3) of the foregoing rationale. Thus, because a proper rejection should include a finding that results flowing from the combination of the cited references would have been predictable to a person skilled in the art, Applicant respectfully submits that the obviousness rejection of claims 1 and 10 is improper due to the foregoing deficiencies” (REMARKS pg. 11). Examiner respectfully disagrees in that applying the processing steps of Qiao to the system of Ketterling would have predictable results of the displayable line achieved by summing all of the signals either in one summation (Ketterling) or broken down into multiple summations (Qiao). In other words, a person having ordinary skill in the art would have recognized that that when the combining of Qiao is applied to the emission-reception cycles of Ketterling the resulting “displayable line” would remain the same based on the fact that summing signals either all at one time or in multiple iterations would not change the signals, thus the combination would have predictable results. 
Examiner further notes with respect to the arguments quoted above from p. 11 of the reply that the identification of predictable results was made in addition to an explicitly identified benefit with respect to processing time associated with each of the individual processes from the modification, and thus a complete case of obviousness has been articulated. Additionally, applicant has not established that the results would not have been predictable, which is the relevant consideration for rationale A.
Applicant finally argues “because the Examiner has not established that a person skilled in the art would be motivated to combine Ketterling and Qiao, the obviousness rejection as a whole fails even considering the Examiner’s additional reliance on Noguchi” (REMARKS pg. 12). Examiner respectfully disagrees in that on page 9 of the Office Action, a motivation for combining Ketterling and Qiao was explicitly set forth (i.e. to reduce the amount of processing required to combine all 25 echographic lines at one time). 

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9 and 10 recite the limitation “after a first emission-reception cycle is completed and concurrently with performing the plurality of emission-reception cycles”. It is unclear what the order of events is with respect to the first emission-reception cycle. For example, the claim is reciting after a first emission-reception cycle is completed and also concurrently with performing the plurality of emission-reception cycles which includes the first emission-reception cycle. Therefore, it is unclear if this is occurring only after the first emission-reception cycle is completed or concurrently with the first emission-reception cycle included in the plurality of emission-reception cycles.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 10-13, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Ketterling et al. (“Operational Verification of a 40 MHz Annular Array Transducer”), hereinafter Ketterling in view of Qiao et al. (US 20130083628 A1), hereinafter Qiao and further in view of Noguchi (US 20150196278 A1).  
Regarding claims 1 and 10,
Ketterling teaches an echography system comprising: 
an ultrasonic probe including n concentric transducer rings (At least fig. 1 pg. 624. Examiner notes n=5)
a display screen (pg. 626 which discloses the scanning system is integrated into a PC-based system under LabView software control. Examiner notes the system would necessarily have a display screen for producing images to evaluate the system)
a processor (pg. 626 which discloses the scanning system is integrated into a PC-based system under LabView software control. Examiner notes such a system would necessarily have a processor in order to run the Labview program) configured to perform an ocular echography (pg. 623 which discloses using the system to generate B-mode images of an eye) method using the ultrasonic probe, the method comprising:
Performing a plurality of emission-reception cycles, a plurality of emission-reception cycles (at least fig. 6. Examiner notes each emission-reception cycle includes all of the data at each axial wire location (i.e. each depth)), each emission-reception cycle of the plurality of emission-reception cycles comprising k iterations (See at least fig. 6. Examiner notes each emission-reception cycle has 5 iterations or 1 for each transmission (Xmit)), wherein each iteration comprises exciting a different group of transducer rings among k groups of transducer rings of the ultrasonic probe (See at least fig. 6. Examiner notes that each iteration (i.e. transmission) involves exciting a different group (i.e. each element) among k (5) groups of transducer ring), each iteration comprising:
a1) exciting a group of transducer rings of the k groups of transducer rings (See at least fig. 6) to emit ultrasonic waves at an emission frequency (pg. 624 which discloses a center frequency of 40 MHz)
a2) recovering n measurement signals based on the n transducer rings receiving reflected ultrasonic waves resulting from the emission of ultrasonic waves by the excited group of transducer rings (See at least fig. 6. Examiner notes each iteration comprises recovering n measurement signals as shown in fig. 6)
combining the recovered n measurement signals to generate a new displayable echographic line wherein the echographic line represents a response of the n transducer rings to the emission of ultrasonic waves by the group of ultrasonic rings excited in the iteration (pg. 625 which discloses the 25 RF data lines at each lateral spatial location and sums them to give a single RF line) thereby obtaining a plurality of displayable echographic lines for each emission-reception cycle
displaying the displayable echographic lines on a screen to form an image (See least fig. 9(b) or 10(b). Examiner notes the image is processed with the synthetic focusing algorithm in which the 25 ring pairs are processed across different focal zones (i.e. for a plurality of transmission-reception cycles)

Ketterling fails to explicitly teach wherein each iteration comprises: combining the recovered n measurement signals to generate an echographic line representing a response of the n transducer rings to the emission of ultrasonic waves by the group of ultrasonic rings excited in the iteration.
Nonetheless, Qiao, in a similar field of endeavor involving ultrasound imaging, teaches an ultrasonic imaging method comprising: using an ultrasonic probe (at least fig. 2 (2) and corresponding disclosure in at least [0020]) including a plurality of transducer elements (at least fig. 2 (20) and corresponding disclosure in at least [0021]) organized into n transducer elements (See at least fig. 2. Examiner notes n = 16 as shown in fig. 2), the method comprising the following steps:
a) For an emission-reception cycle having k iterations ([0027] which discloses L round trips with each sub-array 1, 2, and 3, used for transmission and the whole array used to receive. Examiner notes k = 3), each iteration involving a group of different transducer elements (See at least fig. 2) among k groups (i.e. 3 groups) of transducer elements, each iteration comprising:
a1) exciting a group of transducer elements of the k groups of transducer elements  (at least fig. 2 (sub-array 1, sub-array 2 or sub-array 3) and fig. 3 (fire-1, fire-2, and fire-3) and corresponding disclosure in at least [0021]-[0025]) to emit ultrasonic waves at an emission frequency (Examiner notes ultrasound transducers emit ultrasonic waves at an emission frequency)
a2) recovering n measurement signals based on the n transducer elements (See at least at least fig. 2 (Rec-1, rec-2, or rec-3, respectively) and fig. 5 (29) and corresponding disclosure in at least [0032]) receiving reflected ultrasonic waves (Rec-1, Rec-2 or rec. 3) resulting from the emission of ultrasonic waves by the excited group of transducer elements in said iteration (fire-1, fire-2, or fire 3);
a3) combining the recovered n measurement signals (at least fig. 2 and fig. 5 (22, 23, and 24) and corresponding disclosure in at least [0023]) to generate an echographic line (are least fig. 2 and fig. 5 (31) and corresponding disclosure in at least [0041]) , wherein the echographic line (31) represents a response of the n transducer rings to the emission of ultrasonic waves by said group of ultrasonic elements (fire-1, fire-2, or fire-3 respectively) in the iteration

b) Combining (at least fig. 2 and fig. 5 (25) and corresponding disclosure in at least [0022]-[0024]) k most recent echographic lines generated in last k iterations into a displayable line (Examiner notes the displayable line is a synthesis of k echographic lines (31) as seen in figs. 2 and 5. Examiner further notes the output from the synthesis unit 25 is interpreted as a displayable line in its broadest reasonable interpretation since it is sent to a display) after each iteration (Examiner notes the combination is necessarily after each iteration since the iteration of transmitting and receiving must occur prior to combining the signals)
c) displaying the displayable line (at least fig. 6b and corresponding disclosure in at least [0043])

It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified they method of Ketterling to include combining the n measurement signals from each iteration to provide k echographic lines and combining to produce a displayable line of k echographic lines as taught by Qiao in order to reduce the amount of processing required to combine all 25 echographic lines at one time. Such a modification amounts to merely a combination or prior art elements according to known techniques to yield predictable results with respect to performing signal processing for each individual transmission of ultrasound rendering the claim obvious (MPEP 2143).

	 
Because Qiao does not disclose nor depict further cycles performed after completion of a first emission-reception cycle it is not clear if after each iteration after the completion of the first emission-reception cycle, the system combines k most recent echographic lines generated in last k iterations into a displayable line. 
Nonetheless, Noguchi in a similar field of endeavor involving ultrasound imaging teaches, plurality of emission-reception cycles (at least fig. 8 (five-frame cycle) and corresponding disclosure in at least [0102]), wherein each emission-reception cycle comprises k-iterations (at least fig. 8 (A, B, D, C, E) and corresponding disclosure in at least [0102]. Examiner notes k = 5), and in parallel with emission-reception cycles following a first emission-reception cycle, after completion of the first emission-reception cycle, combining k-most recent frames of reception data generated in last k iterations (See at least fig. 8. Examiner notes the 5 most recent frames of data are combined (i.e. synthesized) after each iteration (i.e. new frame)) into a new displayable line (Examiner notes each synthesized image is comprised of multiple displayed lines) thereby obtaining a plurality of displayable lines after a plurality of iterations after completion of the first emission-reception cycle ([0105] which discloses the images are synthesized to produce a spatial compound image);
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Ketterling, as currently modified, to include combining k-most recent echographic lines as taught by Noguchi in order to increase the update rate ([0105]) of the displayable lines. 
	Examiner notes in the modified system the frame data of Noguchi would correspond to each echographic line of Ketterling, as modified, by Qiao and would generate at least one new displayable line after each iteration to generate a plurality of displayable lines.	
	Examiner notes the modified system would teach the corresponding steps in the method of claim 1 and would comprise the non-transitory computer-readable medium of claim 9.

	Regarding claim 2,
Ketterling further teaches wherein the k iterations are performed in a same order in each emission-reception cycle (See at least fig. 6).

	Regarding claims 3 and 16,
	Ketterling further teaches wherein each of the n measurement signals of each transducer ring in step a2) of an iteration corresponds to a digitized signal representing a corresponding response of each transducer ring to reception of the reflected ultrasonic waves resulting from the emission of ultrasonic waves by the excited group of transducer rings in step a1) of each iteration (Abstract and pg. 326 which discloses transmitting a single element and digitizing the signals from all 5 elements), each of the recovered n measurement signals including a chronological sequence of discrete points having  corresponding values (See at least fig. 6. Examiner notes each signal is a chronological sequence of points (i.e. discrete points)) 
	Wherein combining the recovered n measurement signals to generate the echographic line includes adding values associated with the discrete points of the n measurement signals (pg. 327 which discloses the digitized time-domain signals are time shifted by intervals effectively aligning the signals (i.e. such that they are synchronous))
	Qiao further teaches a measurement signal being defined as a chronological sequence of discrete points (at least figs 2 and 5 depict the measurement signals as a chronological sequence of discrete points (i.e. sampling points) in its broadest reasonable interpretation) having corresponding values (Examiner notes the discrete points have corresponding values (e.g. amplitude) as seen in figs. 2 and 5), wherein combining the recovered n measurement signals to generate the echographic line in step a3) of each iteration includes adding values associated with discrete points (at least fig. 2 and 5. Examiner notes the signals (and thus associated values) are added at summing unit 22).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Ketterling, as currently modified, to include adding values associated with synchronous discrete points for each iteration as taught by Qiao in order to combine the measurement signals appropriately for forming the echographic line. 

	Regarding claims 4 and 17,
	Ketterling, as modified, teaches the elements of claims 3 and 16 as previously stated. 
Qiao further teaches wherein combining the recovered n measurement signals to generate the echographic line in step a3) of each iteration is restricted to a selection of the discrete points (Examiner notes all discrete points of the signal are selected), selected to make a chronological offset ([0035] which discloses a time delay (i.e. chronological offset)) between the recovered n measurement signals in order to compensate for the acoustic path differences resulting from different geometries of each transducer (examiner notes the time delay would necessarily compensate for the acoustic path differences resulting from the geometry of the transducer), the synchronism (at least figs. 2 and 5 (31) and corresponding disclosure) of the discrete points taking into the account this chronological offset (at least figs. 2 and 5 (21) and corresponding disclosure)
Examiner notes in the modified system the chronological offsets applied would compensate for acoustic path differences resulting from different geometries of the transducer rings.
	
Regarding claims 6 and 19,
Ketterling, as modified, teaches the elements of claims 1 and 10 as previously stated. Qiao further teaches wherein each echographic line includes a chronological sequence of discrete points associated with corresponding values (Examiner notes the signal 31 would necessarily be defined as a chronological sequence of discrete points (sampling points) with which corresponding values are associated since it is merely a summation of the measurement signals which are chronological sequences of discrete points (sampling points) with which corresponding values (e.g. amplitude) are associated)
	And wherein the combination of the k most recent echographic lines into a displayable line includes an addition of values associated with synchronous discrete points of the k most recent echographic lines (at least figs. 2 and 5. Examiner notes the echographic lines comprise synchronous discrete points since the measurement lines used to create them all are all time aligned (i.e. synchronized) as seen in figs. 2 and 5).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Ketterling, as currently modified, to include combining k most recent echographic lines into a new displayable line in step b) as taught by Qiao in order to process new echographic lines with the previous echographic lines accordingly. 
	Examiner notes in the modified system, such a combination is performed after each iteration.

	Regarding claim 8,
	Ketterling, as modified, teaches the elements of claim 1 as previously stated. Ketterling further teaches wherein the n concentric transducer rings include five transducer rings (Pg. 623 which discloses 5 concentric rings)

Regarding claims 11 and 15,
	Ketterling, as modified, teaches the elements of claims 1 and 10 as previously stated. Ketterling further teaches wherein the transducers are grouped into k groups (examiner notes k is 5) of transducer rings, each group of transducer rings between 1 and n-1 transducer rings (Each group consists of 1 ring), each group of transducer rings being different from another group of transducer rings by at least one transducer ring different from the transducer rings of the other group of transducer rings (Examiner notes each group is a completely different ring). 
	
Regarding claim 12,
	Ketterling, as modified, teaches the elements of claim 1 as previously stated. Ketterling further teaches, wherein through each emission-reception cycle, every group of transducer rings is excited (See at least fig. 6)

Regarding claim 13,
	Ketterling, as modified, teaches the elements of claim 1 as previously stated. Ketterling further teaches wherein only one group of transducer rings is excited in each iteration and the other groups of transducer rings are not excited in each iteration (See at least fig. 6).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ketterling, Qiao, and Noguchi as applied to claims 3 and 16 above, and further in view of Yagunov et al. (US 20070164761 A1), hereinafter Yagunov.
	Regarding claims 5 and 18,
	Ketterling, as modified, teaches the elements of claims 3 and 16 as previously stated. Ketterling, as modified, fails to explicitly teach wherein discrete points are added to the measurement signal by convolving said measurement signal with a sliding function so that a period between the discrete points is less than the inverse of at least ten times the emission frequency.  
	Yagunov, in a similar field of endeavor involving signal processing, teaches adding the discrete points to each recovered n measurement signal by convolving each recovered n measurement signal with a sliding cardinal sine function ([0041] which discloses during convolution, the sinc function (i.e. sine cardinal function) is shifted from left to right (i.e. sliding) across the input signal (i.e. measurement signal)) so that a period between the discrete points is less than the inverse of at least ten times the emission frequency ([0007] which discloses the method can convert any sampling rate (e.g. 8kHz for the input as described in the abstract)  to any sampling rate (e.g. 96kHz for the output as described in the abstract). Examiner notes the period (1/96khz) is less than the inverse of at least ten times the input frequency 8kHz (1/80kHz). Examiner further notes that by increasing the sampling rate discrete points are necessarily added).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Ketterling to include the convolution with a sinc function as taught by Yagunov in order to increase the sampling rate and provide a more accurate signal for processing. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).
	
Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ketterling, Qiao, and Noguchi as applied to claims 1 and 10 above, and further in view of Sumino (US 4487073 A).
	Regarding claim 7 and 20,
	Ketterling, as modified, teaches the elements of claims 1 and 10 as previously stated. Ketterling further teaches wherein the transducer rings are grouped into k groups of rings (examiner notes k = 5) each grouping being 1 transducer ring. Ketterling fails to explicitly teach each grouping between 2 and n-1 transducer rings. 
	Sumino, in a similar field of endeavor involving ultrasound imaging with annular arrays, teaches an ultrasonic probe including a plurality of transducer elements organized into at least n concentric rings forming n transducer rings (at least fig. 7 (141-148) and corresponding disclosure in at least Col.5 lines 20-33. Examiner notes n = 8 in this instance) wherein the transducer rings are grouped into k groups of rings (at least fig. 6 (34 and 36) and corresponding disclosure in at least Col. 5 lines 30-33. Examiner notes k = 2 in this instance) each grouping between 2 and n-1 transducer rings (Examiner notes each group (34 and 36) comprises 4 transducer rings as disclosed in Col. 5 lines 20-33).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Ketterling, as currently modified, to include increasing the number of rings in a group in order to set the focal depth for transmission accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results with respect to targeting different regions or depths rendering the claim obvious (MPEP 2143).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ketterling and Qiao as applied to claim 1 above and further in view of Sumino and Randall et al. (US 8490489 A1), hereinafter Randall. 
Regarding claim 14,
Ketterling, as modified, teaches the elements of claim 1 as previously stated. Ketterling fails to explicitly teach wherein 1<k<n. 
Sumino, in a similar field of endeavor involving ultrasound imaging with annular arrays, teaches an ultrasonic probe including a plurality of transducer elements organized into at least n concentric rings forming n transducer rings (at least fig. 7 (141-148) and corresponding disclosure in at least Col.5 lines 20-33. Examiner notes n = 8 in this instance) wherein the transducer rings are grouped into k groups of rings (at least fig. 6 (34 and 36) and corresponding disclosure in at least Col. 5 lines 30-33. Examiner notes k = 2 in this instance) each grouping between 2 and n-1 transducer rings (Examiner notes each group (34 and 36) comprises 4 transducer rings as disclosed in Col. 5 lines 20-33). It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Ketterling, as currently modified, to include increasing the number of rings in a group in order to set the focal depth for transmission accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).
Ketterling, as currently modified, further fails to explicitly teach wherein at least one transducer ring is grouped into two different groups of transducer rings. 
Randall, in a similar field of endeavor involving ultrasonic control teaches wherein a group of transmit transducer elements may be transmitted simultaneously for each transmit event and further teaches wherein the transmit/received transducer elements may be used in groups that overlap (Col. 17 lines 21-47).
It would have been obvious to a person having ordinary skill in the art to have modified the system of Ketterling as currently modified to include shared transducer elements between groups of transducer elements as taught by Randall in order to facilitate the use of lower voltages to drive the transmitter elements (Randall Col. 17 lines 37-46).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROOKE LYN KLEIN/Examiner, Art Unit 3793    

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793